In a contempt proceeding pursuant to Judiciary Law article 19, the petitioners appeal, by permission, from so much of an order of the Supreme Court, Nassau County (LaMarca, J.), entered August 18, 2006, as granted the respondents’ motion to dismiss the petition.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the petitioners’ contention, the Supreme Court correctly determined that this matter is controlled by the decision in the factually similar case of County of Nassau v Adjunct Faculty Assn. of Nassau Community Coll. (100 AD2d 924 [1984], affd 65 NY2d 672 [1985]). Thus, the injunction at issue in this case, which was entered upon a stipulation of the parties executed both in the context of a labor dispute between them and contemporaneously with their resolution of that dispute through a new collective bargaining agreement, expired along with that collective bargaining agreement on August 31, 1993. Accordingly, the injunction could not form the basis for a contempt adjudication in connection with conduct which occurred on March 30, 2006 and the Supreme Court properly granted the respondents’ motion to dismiss the petition.
In view of the foregoing, we do not reach the parties’ remain*811ing contentions. Mastro, J.P., Santucci, Angiolillo and Baltin, JJ., concur.